FILED
                             NOT FOR PUBLICATION                            JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUMBERTO BECERRA,                                No. 08-75122

               Petitioner,                       Agency No. A075-499-740

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Humberto Becerra, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order sustaining the government’s

appeal from an immigration judge’s decision granting his application for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law, Mercado-Zazueta v. Holder, 580 F.3d 1102, 1104 (9th

Cir. 2009), and we grant the petition for review.

      The BIA rejected Becerra’s contention that he was entitled to impute his

mother’s admission as a lawful permanent resident in order to satisfy the seven-

year period of continuous residence required for cancellation of removal. See 8

U.S.C. § 1229b(a)(2). However, the BIA did not have the benefit of our decision

in Mercado-Zazueta, 580 F.3d at 1113-16, in which we recognized the ongoing

validity of Cuevas-Gaspar v. Gonzales, 430 F.3d 1013 (9th Cir. 2005) (a parent’s

admission for permanent residence is imputed to unemancipated minor children

residing with the parent for the purpose of satisfying the required period of

continuous residence under 8 U.S.C. § 1229b(a)(2)). We therefore remand to the

BIA to reconsider Becerra’s appeal.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     08-75122